EXHIBIT 8.1 LIST OF SUBSIDIARIES The Company presently wholly owns Far East, a Hong Kong corporation, which, in turn, owns the following corporations: Wholly-Owned ●Euro Tech Trading (Shanghai) Limited — a People's Republic of China corporation ●Euro Tech (China) Limited — a Hong Kong corporation ●ChinaH2O.com Limited — a Hong Kong corporation ●Shanghai Euro Tech Limited — a People's Republic of China corporation ●Shanghai Euro Tech Environmental Engineering Company, Ltd. — a People's Republic of China corporation ●Chongqing Euro Tech Rizhi Technology Company, Limited — a People's Republic of China corporation ●Rizhi Euro Tech Instrument (Shaanxi) Company Limited— a People's Republic of China corporation ●Guangzhou Euro Tech Environmental Equipment Company Limited— a People's Republic of China corporation Majority Owned ●Yixing Pact Environmental Technology Company Limited — a People's Republic of China corporation ●Pact Asia Pacific Limited — a BV1 corporation ("PACT") Other Entities Pact Environmental Equipment Co. Limited — a People’s Republic of China joint venture, 60% owned by PACT Zhejiang Tianlan Environmental Protection Technology Company Limited — a People's Republic of China corporation.* Zhejiang Jia Huan Electronic Co. Ltd., — a People's Republic of China corporation.* * A 50 percent or less owned person accounted for by the equity method as defined by SEC rules and regulations.
